Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-38 are currently pending and presented for examination on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “about mg/mL methionine” but it is not clear what the metes and bounds are for the limitation. For a compact prosecution purpose, the limitation will be interpreted as about 1-2 mg/mL methionine based on paragraphs [0166-0170] of the specification. However, this examiner’s construction of claim does not relieve applicant the burden of responding this rejection.
Claim 18 contains the trademark/trade name DARZALEX®. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),

uncertain since the trademark or trade name cannot be used properly to identify any particular
material or product. A trademark or trade name is used to identify a source of goods, and not the
goods themselves. Thus, a trademark or trade name does not identify or describe the goods
associated with the trademark or trade name. In the present case, the trademark/trade name is
used to identify/describe type of daratumumab that is being used and, accordingly, the
identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 15-16, 18, 23, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al (WO 2012092616 A1), and in further view of San-Miguel et al (Subcutaneous Daratumumab in Patients with Relapsed or Refractory Multiple Myeloma: Part 2
Update of the Open-label, Multicenter, Dose Escalation Phase 1b Study (PAVO), Poster
presented at 23rd European Hematology Association (EHA) Annual Congress, 2018).
With regards to claims 1-2, Elias et al teaches the use anti-CD38 antibodies to treat multiple myeloma in patient [00155]. Elias et al further teaches the subcutaneous administration of the antibody [00249]. Elias et al further teaches the administration of bortezomib [00249]. Elias et al further teaches the concurrent use of bortezomib and melphalan, with the anti-CD38 antibodies [00272-00273]. Elias et al further teaches an anti-CD38 antibody with heavy chain SEQ ID NO: 24 [Sequence Listing]. A comparison of instant SEQ ID NO: 1-3 and SEQ ID NO: 24 of Elias et al is shown below. Elias et al further teaches an anti-CD38 antibody with light chain SEQ ID NO: 25 [Sequence Listing]. A comparison of instant SEQ ID NOs: 4-6 and SEQ ID NO: 25 of Elias et al is shown below.
Instant claim SEQ ID NOs: 1-3 and Elias et al SEQ ID NO: 24

    PNG
    media_image1.png
    181
    578
    media_image1.png
    Greyscale

Instant claim SEQ ID NOs: 4-6 and Elias et al SEQ ID NO: 25

    PNG
    media_image2.png
    173
    578
    media_image2.png
    Greyscale

Elias et al does not specifically teach the use of prednisone, reduction of infusion related reactions (IRR), use and dosage of rHuPH20 administered, treatment option for administers therapeutics, and treatment of new, refractory, or relapsed multiple myeloma. However, these deficiencies are made up in the teachings of San-Miguel et al.
With regards to claims 1-2, San-Miguel et al teaches the use of a CD38-targeted antibody in combination with bortezomib, melphalan, and prednisone [Introduction]. San-Miguel et al further teaches the combination of an anti-CD38 antibody and recombinant human hyaluronidase (rHuPH20).
With regards to claim 3, San-Miguel et al further teaches the combination of daratumumab and rHuPH20 given subcutaneously has lower rates of IRR when compared to intravenous administration [Introduction].
With regards to claims 4-5, Elias et al further teaches administering the anti-CD38 antibody in a range of 0.1-100 mg/kg [00263]. San-Miguel et al further teaches the administration of rHuPH20 at 30,000 U [Methods]. San-Miguel et al further teaches the 30,000U of rHuPH20 in 15 ml dose [Methods]. 
With regard to claims 6-7, Elias et al further teaches the use of methionine, histidine, sorbitol, and non-ionic surfactants TWEEN (polysorbate) and polyethylene glycol (PEG) [00243]. 

Instant claim SEQ ID NO: 7 and Elias et al SEQ ID NO: 24

    PNG
    media_image3.png
    239
    581
    media_image3.png
    Greyscale

Instant claim SEQ ID NO: 8 and Elias et al SEQ ID NO: 25

    PNG
    media_image4.png
    182
    580
    media_image4.png
    Greyscale

With regard to claim 16, Elias et al further teaches the antibody that binds CD38 is an
IgG1 isotype [00306].
With regard to claim 18, Elias et al further teaches daratumumab as anti-CD38 antibodies
used to treat multiple myeloma [00307].

With regard to claim 23, Elias et al further teaches the administration of the pharmaceutical composition delivered weekly from 1 to 8 times [00265]. San-Miguel et al further teaches the administration of the pharmaceutical composition in weekly, once every two weeks, and once every four weeks [Methods].
With regard to claim 28, Elias et al further teaches the administration of bortezomib subcutaneously and intravenously [00249]. 
With regard to claim 33, Elias et al further teaches the treatment of relapsed or refractory multiple myeloma [Figure 1].
With regard to claim 34, San-Miguel et al further teaches the treatment of newly diagnosed multiple myeloma [Introduction].
With regard to claim 35, Elias et al further teaches the use of high dose chemotherapy and stem cell transplant [00168, 00180].
With regard to claim 36-37, Elias et al further teaches treatment options of chemotherapy with autologous stem cell transplantation (ASCT) [00168].
With regard to claim 38, Elias et al further teaches the use of the high dose chemotherapy melphalan [00180].
One of ordinary skill in the art, before the effective filing date, would have been motivated to treat a patient with multiple myeloma with an anti-CD38 antibody comprising SEQ ID NOs: 1-8, recombinant human hyaluronidase (rHuPH20), bortezomib, melphalan, and prednisone. Further, the anti-CD38 antibody and rHuPH20 is administered subcutaneously. 

Claims 1-16, 18, 23, and 33-38 are rejected under 35 U.S.C. 103 as being
unpatentable over Elias et al (WO 2012092616 A1) and San-Miguel et al (Subcutaneous
Daratumumab in Patients with Relapsed or Refractory Multiple Myeloma: Part 2 Update of the
Open-label, Multicenter, Dose Escalation Phase 1b Study (PAVO), Poster presented at 23rd
European Hematology Association (EHA) Annual Congress, 2018) as applied to claims 1-7, 15-
16, 18, 23, 26, and 29-34 above, and further in view of Jansson et al (US 20170121417 A1).
The teachings of Elias et al and San-Miguel et al are discussed above.
Elias et al and San-Miguel et al do not specifically teach the concentrations of excipients
used in the pharmaceutical composition. However, these deficiencies are made up in the
teachings of Jansson et al.
With regard to claims 8-14, Jansson et al teaches the combination of an anti-CD38 antibody with between 5 - 15 mM of histidine, between 100 - 300 mM of sorbitol, between 0.01-
One of ordinary skill in the art, before the effective filing date, would have been motivated to compose a pharmaceutical composition comprising between about 5-15 mM histidine, between about 100-300 mM sorbitol, between about 0.01-0.04% weight/volume polysorbate-20, and between about 1-2 mg/mL methionine, at a pH of about 5.5-5.6.

Claims 1-7, 15-16, 18-34 are rejected under 35 U.S.C. 103 as being unpatentable
over Elias et al (WO 2012092616 A1) and San-Miguel et al (Subcutaneous Daratumumab in
Patients with Relapsed or Refractory Multiple Myeloma: Part 2 Update of the Open-label,
Multicenter, Dose Escalation Phase 1b Study (PAVO), Poster presented at 23rd European
Hematology Association (EHA) Annual Congress, 2018) as applied to claims 1-7, 15-16, 18, 23,
26, and 29-34 above, and further in view of Mateos et al (Daratumumab plus Bortezomib, Melphalan, and Prednisone for untreated Myeloma, NEJM, 2017, 378;6, pgs. 518-528).
The teachings of Elias et al and San-Miguel et al are discussed above.
Elias et al and San-Miguel et al do not specifically teach the dosage and frequency of
Bortezomib, melphalan, and prednisone. However, these deficiencies are made up in the teachings of Mateos et al.
With regard to claim 1, Mateos et al teaches the administration of daratumumab (anti-CD38 antibody) in combination with bortezomib, melphalan, and prednisone [Trial Treatments, pg. 520]. 
With regard to claim 20, Mateos et al further teaches the administration of bortezomib at 1.3 mg per square meter of body-surface area twice weekly [Trial Treatments, pg. 520]. 

With regard to claim 22, Mateos et al further teaches prednisone administered in a dose of 60 mg meter square meter of body-surface area once daily on days one through four of each cycle [Trial Treatments, pgs. 520]. 
With regard to claim 23, Mateos et al further teaches the administration of daratumumab, bortezomib, melphalan, and prednisone for 6-week cycles [Trial Treatments, pgs. 520]. 
With regard to claim 24, Mateos et al further teaches pharmaceutical composition once weekly in cycle 1, every 3 weeks in cycles 2 through 9, and then every 4 weeks thereafter [Trial Treatments, pg. 520].
With regard to claim 25, Mateos et al further teaches bortezomib is administered twice weekly on weeks 1, 2, 4, and 5 of cycle 1 and once weekly on weeks 1, 2, 4, and 5 of cycles 2 through 9 [Trial Treatments, pgs. 520]. 
With regard to claim 26, Mateos et al further teaches melphalan is administered orally at a dose of about 9 mg per square meter once daily on days 1 through 4, of each cycle [Trial Treatments, pgs. 520].
With regard to claim 27, Mateos et al further teaches prednisone is administered twice weekly in all cycles. 
With regard to claim 28, Mateos et al further teaches bortezomib can be administered by subcutaneous or intravenously [Reference 28, pg. 528].
With regard to claims 29 and 31, Mateos et al further teaches melphalan is administered orally by patient [Trial Treatments, pg. 520].

One of ordinary skill in the art, before the effective filing date, would have been motivated to administer about 1,800 mg of antibody and about 30,000 U of rHuPH20 once a week, once in two weeks, once in three weeks or once in four weeks. Further, to administer bortezomib at a dose of about 1.3 mg per square meter of surface area twice in a week. Further, to administer melphalan at a dose of about 9 mg per square meter of surface area twice a week. Further, to administer prednisone at a dose of about 60 mg per square meter of surface area twice a week. Further, the pharmaceutical composition is administered once a week in a cycle 1, once every three weeks in cycles 2-9 and thereafter once every four weeks. Further, bortezomib is administered on weeks 1,2,4, and 5 in cycle 1 and thereafter once a week on weeks 1, 2, 4, and 5 in cycles 2-9. Further, melphalan is administered twice a week in cycles 1-9. Further, prednisone is administered twice a week in cycles 1-9. Further, bortezomib is administered subcutaneously or intravenously. Further, melphalan is administered orally by patient. Further, prednisone is administered orally by patient. 

Claims 1-7, 15-18, 23, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al (WO 2012092616 A1) and San-Miguel et al (Subcutaneous Daratumumab in Patients with Relapsed or Refractory Multiple Myeloma: Part 2 Update of the Open-label, Multicenter, Dose Escalation Phase 1b Study (PAVO), Poster presented at 23rd European Hematology Association (EHA) Annual Congress, 2018) as applied to claims 1-7, 15- 16, 18, 23, 26, and 29-34 above, and further in view of Duchateau et al (WO 2015121454 A1).
	The teachings of Elias et al and San-Miguel et al are discussed above.

With regard to claim 17, Duchateau et al teaches an anti-CD38 antibody with heavy chain SEQ ID NO: 10 [Table 17, pg. 89-90]. A comparison of instant SEQ ID NO: 9 and SEQ ID NO:10 of Duchateau et al is shown below. Duchateau et al further teaches an anti-CD38 antibody with heavy chain SEQ ID NO: 11 [Table 17, pg. 90]. A comparison of instant SEQ ID NO: 10 and SEQ ID NO:11 of Duchateau et al is shown below.
Instant claim SEQ ID NO: 9 and Duchateau et al SEQ ID NO:10

    PNG
    media_image5.png
    530
    581
    media_image5.png
    Greyscale

Instant claim SEQ ID NO: 10 and Duchateau et al SEQ ID NO: 11

    PNG
    media_image6.png
    289
    580
    media_image6.png
    Greyscale

One of ordinary skill in the art, before the effective filing date, would have been motivated to treat multiple myeloma patient with an anti-CD38 antibody comprising SEQ ID NOs: 9-10.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23, 26-28, 30, and 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over 16/830810, 16/830763, and 16/830585 claims 1-35 of U.S. Patent Pub. US 20200308296 A1(‘296), claims 1-35 of U.S. Patent Pub. US 20200308284 A1 (‘284), and claims 1-38 of U.S. Patent Pub. US 20200316197 A1 (‘197). Although the claims at issues are not identical, they are not patentably distinct from each other because the scope of active ingredients being administered and that of population being treated overlap between the four sets of claims. Co-pending claims 1 is drawn to a method of treating a subject with multiple 
Claim 1 is directed to an invention not patentably distinct from claim 1 of patent ‘296,
‘284, and ‘197. Specifically, the SEQ ID NOs: 1-6, rHuPH20, therapeutic agent, and corticosteroid.
Claim 2 is directed to an invention not patentably distinct from claim 2 of patent ‘296,
‘284, and ‘197. Specifically, the SEQ ID NOs: 1-6, rHuPH20, therapeutic agent, and
corticosteroid are subcutaneous administration.
	Claim 3 is directed to an invention not patentably distinct from claim 3 of patent ‘296,
‘284, and ‘197. Specifically, the method results in reduced occurrence or severity of infusion
related reactions (IRR).
Claim 4 is directed to an invention not patentably distinct from claim 4 of patent ‘296, ‘284, and ‘197. Specifically, the administration of 1,800 mg of antibody and about 30,000 U rHuPH20.
Claim 5 is directed to an invention not patentably distinct from claim 5 of patent ‘296, ‘284, and ‘197. Specifically, the comprises 120 mg/ml of antibody and about 2,000 U/mL of rHuPH20.
Claim 6 is directed to an invention not patentably distinct from claim 6 of patent ‘296, ‘284, and ‘197. Specifically, the composition comprising one or more excipients.
Claim 7 is directed to an invention not patentably distinct from claim 7 of patent ‘296, ‘284, and ‘197. Specifically, the comprises one or more excipients is histidine, methionine, sorbitol, or polysorbate-20 (PS-20), or any combination thereof.

Claim 9 is directed to an invention not patentably distinct from claim 9 of patent ‘296, ‘284, and ‘197. Specifically, the comprises about 10 mM histidine.
Claim 10 is directed to an invention not patentably distinct from claim 10 of patent ‘296, ‘284, and ‘197. Specifically, the comprises about 300 mM sorbitol.
Claim 11 is directed to an invention not patentably distinct from claim 11 of patent ‘296, ‘284, and ‘197. Specifically, the comprises about 0.04% weight/volume PS-20.
Claim 12 is directed to an invention not patentably distinct from claim 12 of patent ‘296, ‘284, and ‘197. Specifically, the comprises about mg/mL methionine.
Claim 13 is directed to an invention not patentably distinct from claim 13 of patent ‘296, ‘284, and ‘197. Specifically, the administration of 1,800 mg of antibody and about 30,000 U rHuPH20, about 10 mM histidine, about 300 mM sorbitol, about 0.04% weight/volume PS-20, and about 1 mg/mL methionine, at a pH of about 5.6.
Claim 14 is directed to an invention not patentably distinct from claim 14 of patent ‘296, ‘284, and ‘197. Specifically, the about 120 mg/mL of the antibody, 2,000 U/mL of rHuPH20, about 10 mM histidine, about 300 mM sorbitol, about 0.04% weight/volume PS-20, and about 1 mg/mL methionine, at a pH of about 5.6.
Claim 15 is directed to an invention not patentably distinct from claim 15 of patent ‘296, ‘284, and ‘197. Specifically, the SEQ ID NOs: 7-8.

Claim 17 is directed to an invention not patentably distinct from claim 17 of patent ‘296, ‘284, and ‘197. Specifically, the SEQ ID NOs: 9-10.
Claim 18 is directed to an invention not patentably distinct from claim 18 of patent ‘296, ‘284, and ‘197. Specifically, the antibody is daratumumab.
Claim 19 is directed to an invention not patentably distinct from claim 19 of patent ‘296, ‘284, and ‘197. Specifically, the pharmaceutical composition is administered once a week, once in two weeks, once in three weeks or once in four weeks.
Claim 20 is directed to an invention not patentably distinct from claim 20 of patent ‘197. Specifically, the bortezomib is administered at a dose of about 1.3 mg/m2 twice a week.
Claim 21 is directed to an invention not patentably distinct from claim 35 of patent ‘296, claim 24 of patent ‘197, and claim 35 of patent ‘284. Specifically, melphalan is administered.
Claim 22 is directed to an invention not patentably distinct from claim 21 of patent ‘197, claim 21 of patent ‘284, and claim 21 of patent ‘296. Specifically, a corticosteroid is administered. Dexamethasone and prednisone are corticosteroids that are used and one of ordinary skill, before the effective filing date, would be able to substitute between them. Faiman et al (Steroid-Associated Side Effects, Clinical Journal of Oncology Nursing, 2008, Supplement to Volume 12, Number 3, pgs. 53-63) teaches that numerous corticosteroids are used in the treatment of multiple myeloma to include: dexamethasone, prednisone, and prednisolone [Left column, pg. 53].

Claim 26 is directed to an invention not patentably distinct from claim 34 of patent ‘197, claim 35 of patent ‘284, and claim 35 of patent ‘296. Specifically, melphalan is administered.
Claim 27 is directed to an invention not patentably distinct from claim 21 of patent ‘197, claim 21 of patent ‘284, and claim 21 of patent ‘296. Specifically, a corticosteroid is administered. 
Claim 28 is directed to an invention not patentably distinct from claim 26 of patent ‘197. Specifically, the bortezomib is administered subcutaneously or intravenously.
	Claim 30 is directed to an invention not patentably distinct from claim 27 of patent ‘197. Specifically, the corticosteroid is administered orally. 
	Claim 32 is directed to an invention not patentably distinct from claim 28 of patent ‘196, claim 29 of patent ‘284, and claim 29 of patent ‘296. Specifically, the corticosteroid is administered by patient. 
Claim 33 is directed to an invention not patentably distinct from claim 30 of patent ‘296 and ‘284, also claim 29 of patent ‘197. Specifically, the multiple myeloma is relapsed, refractory, or both relapsed and refractory.
Claim 34 is directed to an invention not patentably distinct from claim 31 of patent ‘296 and ‘284, also claim 30 of patent ‘197. Specifically, the multiple myeloma is newly diagnosed multiple myeloma.

Claim 36 is directed to an invention not patentably distinct from claim 33 of patent ‘296 and ‘284, also claim 32 of patent ‘197. Specifically, the SCT is autologous SCT (ASCT), allogenic SCT or syngeneic SCT.
Claim 37 is directed to an invention not patentably distinct from claim 34 of patent ‘296 and ‘284, also claim 33 of patent ‘197. Specifically, the SCT is ASCT.
Claim 38 is directed to an invention not patentably distinct from claim 35 of patent ‘296 and ‘284, also claim 34 of patent ‘197. Specifically, the HDC is melphalan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DENNIS J SULLIVAN/            Examiner, Art Unit 1642                                                                                                                                                                                            
/MISOOK YU/            Supervisory Patent Examiner, Art Unit 1642